Appellant was convicted in the District Court of El Paso County of murder, and her punishment fixed at ten years in the penitentiary. *Page 90 
Appellant was convicted for the murder of her husband and there appears no dispute of the fact that she shot and killed him in their apartment in El Paso on May 31, 1922. The State proved the killing, and a number of threats made by appellant to kill deceased. The defensive theory was that of self-defense. We see no good end to be attained by a recital of the facts.
There is but one bill of exceptions which presents appellant's complaint of the introduction in evidence of the clothes of deceased, worn by him at the time of the shooting. There is found in the testimony of the appellant on the stand her statement that at the time she shot deceased he was facing her. There seems no doubt that the clothing presented evidence of the fact, that several of the shots were fired at an angle. In such case the rule seems to be that when the introduction of the clothing tends to solve any controverted issue in the case, it is admissible to go before the jury. The bill under discussion is qualified by the learned trial judge with the statement that it was the contention of the State that deceased was shot while sitting down or stooping over polishing or about to polish his shoes, and that all of the gun shot wounds were inflicted while he was in that position, and that the clothing in evidence served to illustrate and solve the question of the relative positions of the parties, and tended to contradict the statement of appellant as to how the shooting took place. We are of opinion that said bill of exceptions presents no error.
Upon the presentation of an objection to the court's charge because it submitted the law of manslaughter, the learned trial judge accepted the view of appellant's counsel and re-wrote said charge omitting therefrom the law of manslaughter.
Two special charges were presented to the court and refused. Neither by notation on same, nor by separate bills of exception is there complaint of the refusal of said charges.
Being of opinion that the evidence amply justified the verdict of the jury and that the record reflects no error, an affirmance will be ordered.
Affirmed.
                          ON REHEARING.